DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/984,336 filed 08/04/2020.

Information Disclosure Statement
The information disclosure statements filed 06/16/2021 and 06/23/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 6, 9, 11, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10, 13-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (US 2018/0299724 A1).
           Regarding claim 1, Gu discloses a display panel (in Fig. 3a, Fig. 5a and Fig. 5b), comprising: a display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b), a frame region (peripheral region: See Fig. 3a and Abstract) surrounding the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b), a color filter substrate [1] (See Fig. 3a in which the opposed substrate 1 includes color filter patterns R, G, B. See also paragraph 0038: “The display panel can further include other structures, for example, a color filter layer for filtering light rays (it, for example, includes a red color filter pattern R, a green color filter pattern G and a blue color filter pattern B, etc., referring to Fig. 3a), etc.”), and an array substrate [2] opposite to the color filter substrate [1] (See Fig. 3a in which the opposed substrate 1 includes color filter patterns R, G, B. See also paragraph 0038: “The display panel can further include other structures, for example, a color filter layer for filtering light rays (it, for example, includes a red color filter pattern R, a green color filter pattern G and a blue color filter pattern B, etc., referring to Fig. 3a), etc.”), wherein a black matrix [8] is disposed on a side of the color filter substrate [1] (See Fig. 3a in which the opposed substrate 1 includes color filter patterns R, G, B. See also paragraph 0038: “The display panel can further include other structures, for example, a color filter layer for filtering light rays (it, for example, includes a red color filter pattern R, a green color filter pattern G and a blue color filter pattern B, etc., referring to Fig. 3a), etc.”) facing the array substrate [2]; the array substrate [2] is provided with a grounding portion (See paragraph 0031: “…the conductive adhesive 4 is connected to the grounding of the array substrate 2”) located in the frame region (peripheral region: See Fig. 3a and Abstract); the grounding portion (See paragraph 0031: “…the conductive adhesive 4 is connected to the grounding of the array substrate 2”) is electrically connected to a portion of the black matrix [8] located in the frame region (peripheral region: See Fig. 3a and Abstract) through a conductive portion [4] (See paragraph 0031: The black matrix layer 8 is in an edge-aligning manner and thus is in contact with the conductive adhesive 4, and the conductive adhesive 4 is connected to the grounding of the array substrate 2); the portion of the black matrix [8] located in the frame region (peripheral region: See Fig. 3a and Abstract) is provided with a first through groove [11] surrounding the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b); the first through groove [11] penetrates the black matrix [8] along a thickness direction of the black matrix [8]; a portion of the first through groove [11] is located between the conductive portion [4] and the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b).

Regarding claim 2, Gu, as applied to claim 1, further discloses (in Fig. 3a, Fig. 5a, and Fig. 5b) wherein the first through groove [11] completely separates the conductive portion [4] from the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b).

            Regarding claim 3, Gu, as applied to claim 1, further discloses (in Fig. 5a and Fig. 5b) wherein the portion of the black matrix [8] located in the frame region (peripheral region: See Fig. 3a and Abstract) is further provided with a second through groove [12] surrounding the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b); the second through groove [12] is located on a side of the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b) away from the first through groove [11]; the second through groove [12] penetrates the black matrix [8] along the thickness direction of the black matrix [8]; a disconnection region (See Fig. 5a and Fig. 5b: The disconnection region is the region that surrounds the first groove 11 and is enclosed by the second groove 12) is disposed between the first through groove [11] and the second through groove [12].

            Regarding claim 4, Gu, as applied to claim 3, further discloses (in Fig. 5a and Fig. 5b) wherein the frame region (peripheral region: See Fig. 3a and Abstract) comprises a first side (bottom side of peripheral region) and a second side (left side of peripheral region) that are adjacent and perpendicular to each other, the grounding portion (See paragraph 0031: “…the conductive adhesive 4 is connected to the grounding of the array substrate 2”) is located at the first side (bottom side of peripheral region); the first through groove [11] comprises a first isolation portion (bottom portion of 11) located between the conductive portion [4] and the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b) and arranged along a length direction of the first side (bottom side of peripheral region).

           Regarding claim 5, Gu, as applied to claim 4, further discloses (in Fig. 5a and Fig. 5b) wherein the first through groove [11] further comprises a first extension portion (left portion of 11), the first extension portion (left portion of 11) is connected to the first isolation portion (bottom portion of 11) and extends toward the second through groove [12] along a length direction of the second side (left side of peripheral region); the disconnection region (See Fig. 5a and Fig. 5b: The disconnection region is the region that surrounds the first groove 11 and is enclosed by the second groove 12) is located between the first extension portion (left portion of 11) and the second through groove [12].

           Regarding claim 7, Gu, as applied to claim 3, further discloses (in Fig. 5a and Fig. 5b) wherein the second through groove [12] comprises a second isolation portion (bottom portion of 12) located on a side of the black matrix [8] opposite to the conductive portion [4] and arranged along a length direction of the first side (bottom side of peripheral region).

           Regarding claim 8, Gu, as applied to claim 7, further discloses (in Fig. 5a and Fig. 5b) wherein the second through groove [12] further comprises a second extension (left portion of 12), the second extension portion (left portion of 12) is connected to the second isolation portion (bottom portion of 12) and extends toward the first through groove [11] along a length direction of the second side (left side of peripheral region); the disconnection region (See Fig. 5a and Fig. 5b: The disconnection region is the region that surrounds the first groove 11 and is enclosed by the second groove 12) is located between the second extension portion (left portion of 12) and the first through groove [11].

           Regarding claim 10, Gu, as applied to claim 3, further discloses (in Fig. 5a and Fig. 5b) wherein a length of the disconnection region (See Fig. 5a and Fig. 5b: The disconnection region is the region that surrounds the first groove 11 and is enclosed by the second groove 12) along a length direction of the second side (left side of peripheral region) is greater than or equal to one third of a length of the second side (See Fig. 5a and Fig. 5b: The disconnection region along a length direction of the second side is greater than one third of a length of the second side).

           Regarding claim 13, Gu, as applied to claim 3, further discloses (in Fig. 5a and Fig. 5b) wherein a cross section of the first through groove [11] and a cross section of the second through groove [12] are both rectangular.

           Regarding claim 14, Gu, as applied to claim 1, further discloses (in Fig. 5a and Fig. 5b) a display device comprising the display panel according to claim 1 (See paragraphs 0001 and 0004).

           Regarding claim 15, Gu, as applied to claim 14, further discloses (in Fig. 3a, Fig. 5a, and Fig. 5b) wherein the first through groove [11] completely separates the conductive portion [4] from the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b).

           Regarding claim 16, Gu, as applied to claim 14, further discloses (in Fig. 5a and Fig. 5b) wherein the portion of the black matrix [8] located in the frame region (peripheral region: See Fig. 3a and Abstract) is further provided with a second through groove [12] surrounding the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b); the second through groove [12] is located on a side of the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b) away from the first through groove [11]; the second through groove [12] penetrates the black matrix [8] along the thickness direction of the black matrix [8]; a disconnection region (See Fig. 5a and Fig. 5b: The disconnection region is the region that surrounds the first groove 11 and is enclosed by the second groove 12) is disposed between the first through groove [11] and the second through groove [12].

           Regarding claim 17, Gu, as applied to claim 16, further discloses (in Fig. 5a and Fig. 5b) wherein the frame region (peripheral region: See Fig. 3a and Abstract) (bottom side of peripheral region) and a second side (left side of peripheral region) that are adjacent and perpendicular to each other, the grounding portion (See paragraph 0031: “…the conductive adhesive 4 is connected to the grounding of the array substrate 2”) is located at the first side (bottom side of peripheral region); the first through groove [11] comprises a first isolation portion (bottom portion of 11) located between the conductive portion [4] and the display region (“Display Region” labeled in Fig. 3a, Fig. 5a and Fig 5b) and arranged along a length direction of the first side (bottom side of peripheral region).

           Regarding claim 18, Gu, as applied to claim 17, further discloses (in Fig. 5a and Fig. 5b) wherein the first through groove [11] further comprises a first extension portion (left portion of 11), the first extension portion (left portion of 11) is connected to the first isolation portion (bottom portion of 11) and extends toward the second through groove [12] along a length direction of the second side (left side of peripheral region); the disconnection region (See Fig. 5a and Fig. 5b: The disconnection region is the region that surrounds the first groove 11 and is enclosed by the second groove 12) is located between the first extension portion (left portion of 11) and the second through groove [12].

          Regarding claim 20, Gu, as applied to claim 16, further discloses (in Fig. 5a and Fig. 5b) wherein the second through groove [12] comprises a second isolation portion (bottom portion of 12) located on a side of the black matrix [8] opposite to the [4] and arranged along a length direction of the first side (bottom side of peripheral region).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jiang et al. (US 2018/0107052 A1).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHERMAN NG/Primary Examiner, Art Unit 2847